Citation Nr: 0841398	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis, 
bilateral feet.

2.  Entitlement to service connection for diverticulosis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for headaches, effective February 18, 2005 to 
November 1, 2006.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2005, 
the RO granted service connection for headaches assigning a 
10 percent evaluation, effective February 18, 2005.  In 
January 2007, the RO denied service connection for tinea 
pedis and diverticulosis and granted an increased rating of 
30 percent for headaches, effective November 1, 2006.  After 
the 30 percent evaluation was granted, the veteran stated in 
February 2007 that he was satisfied with this rating; but he 
appealed the issue of entitlement to an effective date 
earlier than November 1, 2006 for the 30 percent rating.  
This issue has been recharacterized as noted on the cover 
because the veteran essentially wants an initial evaluation 
in excess of 10 percent for headaches from February 18, 2005 
to November 1, 2006.  In October 2008, the veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.  A transcript of the 
hearing is of record.

The veteran also appealed a September 2004 rating decision 
that denied service connection for hypertension.  This issue 
was not certified to the Board.  On his VA-Form 9 submitted 
in September 2005 addressing this claim, the veteran 
requested a Board hearing, but this request has not been 
satisfied.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for tinea pedis bilateral 
feet, diverticulosis, and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The medical evidence from February 18, 2005 to November 1, 
2006 shows the veteran reported headaches about three times 
per week with chronic fatigue.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
higher, for headaches from February 18, 2005 to November 1, 
2006 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.124a, Code 
8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005, regarding the initial service 
connection claim for headaches.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claim and the relative duties 
of VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

After the RO granted service connection for headaches in 
September 2005, the veteran filed a notice of disagreement 
with the assigned rating in October 2005.  The RO continued 
the 10 percent rating in a March 2006 statement of the case; 
but in a November 2006 rating decision, the RO granted an 
increased rating of 30 percent for headaches, effective 
November 1, 2006, and continued the 10 percent rating from 
February 18, 2005 to November 1, 2006.  While the veteran was 
not provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the headache disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for headaches in September 
2005 assigning a 10 percent evaluation, effective February 
18, 2005.  The veteran appealed this action.  In November 
2006, the RO granted an increased rating of 30 percent for 
the headaches, effective November 1, 2006.  The veteran has 
indicated that he is satisfied with the 30 percent 
evaluation, but wants an evaluation higher than 10 percent 
for headaches from February 18, 2005 to November 1, 2006.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 for migraine headaches.  Under this 
Code, a 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 50 
percent evaluation is assigned for frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The rating criteria do not define 
"prostrating," nor has the United States Court of Appeals 
for Veterans Claims (Court). Cf. Fenderson v. West, 12 Vet. 
App. 119 (1999) (in which the Court quotes Diagnostic Code 
8100 verbatim but does not specifically address the matter of 
what is a prostrating attack.).  By way of reference, 
according to Webster's New World Dictionary of American 
English 1080 (3rd College Ed. 1986), "prostration" is 
defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in Dorland's Illustrated 
Medical Dictionary 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

An April 2005 VA neurological examination report shows the 
veteran stated that his headaches had gradually gotten worse 
over the years and presently he had headaches about three 
times per week.  These headaches lasted two to three hours 
and sometimes a bit longer.  They were generalized throughout 
the skull or head and sometimes he had episodes of dizziness, 
but no nausea or vomiting.  Sometimes the headaches occurred 
at night particularly when he had nightmares.  He also had 
headaches during the daytime usually when he was under 
significant tension.  He described the headaches as throbbing 
headaches.  He further mentioned that in the last 12 months 
he had missed work due to the headaches at least 10 times, 
but this was on his own not by orders of his physician.  He 
also had to leave work early sometimes because of the 
headaches.  These headaches sometimes interfered with his 
daily activities and his occupation, and because of the 
headaches he sometimes lacked endurance and had chronic 
fatigue occurring very frequently, at least three times per 
week.  Presently, he was on hydrocodone for the headaches, 
one tablet every six hours as needed.  A computed tomography 
scan of the head and brain without contrast showed possible 
infarction, age undetermined.  The diagnoses were chronic 
muscle tension headaches with recurrent acute exacerbations; 
dizziness, recurrent, etiology unknown; and old cerebral 
infarction by magnetic resonance imaging and computed 
tomography scan.

The medical evidence shows the veteran's reports of headaches 
about three times per week with chronic fatigue.  Resolving 
all doubt in the veteran's favor, these complaints support 
the criteria for a 30 percent evaluation for headaches.  See 
38 C.F.R. § 3.102.  A 50 percent evaluation is not warranted, 
because even though the veteran reported that his headaches 
had some interference with his employment, he is not shown to 
have severe economic instability.  He reportedly works as a 
safety specialist.     

The level of impairment associated with the headaches has 
been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 30 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation for the 
disability at issue.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran reported 
that he missed work one year 10 times because of his 
headaches and also that he had to leave work early sometimes.  
While the veteran's headaches have caused him to miss some 
days at work, this does not rise to the level of marked 
interference with employment.  The record also does not show 
frequent periods of hospitalization due to headaches.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The criteria for a 30 percent evaluation for headaches from 
the date of the claim are met.  To the extent that any 
further increase is denied, the preponderance of the evidence 
is against the increased rating claim for headaches; there is 
no doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, for headaches, effective February 18, 2005, is 
granted, subject to the rules and payment of monetary 
benefits.


REMAND

The veteran seeks service connection for diverticulosis.  The 
record shows present findings of constipation, hemorrhoids, 
and perirectal infection dating from 2003 to 2005.  A 
colonoscopy performed in July 2005 also shows colon 
diverticula, and colon polyps at sigmoid.  A January 2007 VA 
medical record shows a present diagnosis of gastritis and 
gastroduodenitis.  The veteran testified that he first had 
gastrointestinal problems in Vietnam and was mostly treated 
in the field.  He indicated that he was treated after service 
from 1972 to 1980 but was unable to obtain the records.  He 
states that he has had the same symptoms including 
constipation and gastrointestinal problems since service and 
has used over-the-counter medication.  The veteran is 
competent to testify as to that which he can experience such 
as constipation and stomach problems.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, a medical 
opinion is necessary to determine whether the veteran's 
present diagnoses are considered the cause of the veteran's 
stomach problems he experienced in service.

The veteran also contends that he has had tinea pedis since 
Vietnam.  He testified that Vietnam was wet, hot, and humid 
and his feet stayed wet all the time and would smell; he used 
a fungus cream in service.  At discharge from service in 
February 1971, the service medical records show tinea 
versicolor of the chest and left shoulder, but the feet were 
not mentioned.  After service, a July 1977 VA medical record 
shows a finding of fungus on the right index finger.  Present 
VA medical records dated in June 2001 note onychomycosis.  An 
August 2005 letter notes that a recent Agent Orange registry 
examination report showed a diagnosis of tinea pedis, 
although this examination report does not appear to be of 
record.  The veteran states that he has had the same symptoms 
in his feet since service.  He is competent to testify as to 
that which he can experience.  See McCartt v. West, 12 Vet. 
App. 164 (1999) (skin disorder).  However, a medical opinion 
is necessary to determine whether any of the present 
diagnoses he has in his feet are related to the problems he 
experienced in service.  Also, the 2005 Agent Orange registry 
examination report should be obtained.

Regarding the service connection claim for hypertension, the 
veteran requested a hearing and the case must be returned to 
the RO to schedule a hearing. 38 U.S.C.A. § 7107; 38 C.F.R. § 
20.700.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).)

1.  Obtain a copy of the Agent Orange 
registry examination that was mentioned on 
an August 2005 VA letter 

2.  Schedule the veteran for a VA 
examination with a gastroenterologist to 
determine whether any of his present 
diagnoses of colon diverticula, colon 
polyps at sigmoid, and/or gastritis and 
gastroduodenitis are at least as likely as 
not related to service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions provided.

3.  Schedule the veteran for a VA 
examination with a podiatrist to determine 
whether his present diagnoses of tinea 
pedis and/or onychomycosis are at least as 
likely as not related to service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions provided.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

5.  Ask the veteran to elect which type of 
hearing he wants for his service 
connection claim for hypertension. Then, 
schedule the veteran for the hearing of 
his choice.  After a hearing is conducted, 
or if the veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


